Exhibit 10.3

Engagement Agreement




This Engagement Agreement (the “Agreement”) is made and entered into this 21th
day of December, 2007 between Reddi Brake Supply Company, (“Client”) with
offices at 57 West 200 South, Suite 400, Salt Lake City, Utah 84101, and
Marathon Advisors LLC (“Consultant”).  This agreement sets forth the general
terms and conditions pursuant to which Consultant will provide services to
Client.  




1.

Services.  Consultant shall provide Brian Rodriguez to perform those duties and
responsibilities as would be typical of a Chief Financial Officer of a company
engaged in Client’s business (the “Services”).  Consultant shall expend such
time as is reasonably necessary to fully perform such Services, shall devote
their best efforts, experience and judgment to fully discharge his duties and
responsibilities under this Agreement and as reasonably contemplated hereby, and
shall act in conformity with the written policies of Client and within the
limits, budgets, business plans and instructions as set by Client.  Consultant
shall be subject to the authority of the Board of Directors and the Chief
Executive Officer of Client and to all provisions of its Articles of
Incorporation and Bylaws.




2.

Limitation of Services.  It is understood between the parties that Consultant is
not providing legal services, or independent accounting services, and such
services must be retained by Client, at its own cost and expense. It is
expressly acknowledged that Consultant will utilize best efforts in performing
the Services contemplated hereby but no representations are made as to the
ultimate success of Client in carrying out Client’s business.




3.

Term.  The Services shall commence on December 21, 2007 and will terminate
November 30, 2008.  In addition, this agreement may be terminated early as
follows:

a)  Either party may terminate this agreement with or without cause upon
providing 30 days written notice to the other party.

b)  Either party shall have the right (but not the obligation) to terminate this
Agreement immediately upon written notice to the other, if it reasonably
determines that the other party, or any of its respective directors, officers or
controlling shareholders has engaged in any unlawful, wrongful or fraudulent
act.

c)  Consultant shall have the right (but not the obligation) to terminate this
Agreement immediately upon written notice to Client, if Consultant shall
determine that any material facts concerning Client or any of its respective
directors, officers or controlling shareholders represented to Consultant during
the course of performing the Services are misstated or untrue or that Client has
intentionally failed to provide Consultant with material facts concerning
Client.

d)  Consultant shall have the right (but not the obligation) to cease providing
services and/or terminate this Agreement if any compensation amounts due from
Client are not paid within 20 days after they are due.




In the event of early termination of the Agreement by either party for any
reason, all fees and expenses accrued by Consultant shall be paid to Consultant
within 15 days after termination and all fees paid to Consultant that were not
accrued by Consultant prior to termination shall be reimbursed to Client or
credited against any outstanding balances owed by Client within 15 days after
termination.    




4.

Location.  The Services will be performed both remotely and at Client’s office
site, as necessary.  




5.

Rights of Title.  The Report and all other reports, workpapers, programs,
manuals, discs, tapes, listings and any other material prepares solely under
this Agreement by Consultant shall belong exclusively to Client.  All reports,
workpapers, programs, manuals, discs, tapes, listings and any other material
prepared solely under this Agreement by Consultant is intended solely for the
use of Client’s internal management and is not intended to be and should not be
used by any other parties without the prior written consent of Consultant.








--------------------------------------------------------------------------------

6.

Payment.  Consultant shall be paid cash consideration of $10,000 per month with
payments due on the 15th calendar day of each month (except for December 2007),
commencing upon the later of 1) December 21, 2007 and 10 days subsequent to
Client receiving at least $500,000 gross proceeds from a debt or equity
financing (the “First Qualifying Financing”).  Payments will accrue until Client
achieves the First Qualifying Financing, at which time all payments earned and
accrued at that time will be due to Consultant.  In addition, Consultant shall
be paid a $20,000 cash bonus payable within 10 days of Client receiving at least
$2,000,000 cumulative gross proceeds from debt or equity financing(s) (the
“Second Qualifying Financing”), including the gross proceeds from the First
Qualifying Financing.  In addition, Consultant shall be paid another $20,000
cash bonus payable within 10 days of Client receiving at least $5,000,000
cumulative gross proceeds from debt or equity financing(s) (the “Third
Qualifying Financing”), including the gross proceeds from the First and Second
Qualifying Financings.    In the event the Client fails to timely submit
payments as set forth herein, the total amount of the fees due and unpaid shall
bear interest at the rate of 15% per annum (accrued pro rata) until paid in
full.




In addition, Consultant shall be issued 1,500,000 shares of Client’s common
stock within 10 days of the signing of the Agreement (the “Equity
Compensation”).  Consultant shall fully vest in the Equity Compensation on
January 1, 2008.  Consultant understands that such shares shall be “restricted,
“ as that term is generally understood in the securities industry.  




In the event that this Agreement is terminated prior to May 31, 2008 by
Consultant for any reason other than those set forth in Section 3(b) and 3(c)
and 3(d) above, Consultant agrees to return to the Client 1/6 of such 1,500,000
shares for each full month from the date of termination to May 31, 2008.    In
addition, in the event that this Agreement is terminated prior to May 31, 2008
by Client in accordance with Section 3(b) above or for non-performance by
Consultant, Consultant agrees to return to the Client 1/6 of such 1,500,000
shares for each full month from the date of termination to May 31, 2008.




7.

Expense Reimbursement.  Client shall reimburse Consultant for any reasonable,
accountable, out-of-pocket expenses (the “Reimbursable Expenses”) incurred by
Consultant related to travel to Client’s office site or any other expenses
incurred related to performing the Services provided in this Agreement.  Any
expenses in excess of $500 for which Consultant would be entitled to receive
will require advance written approval by Client.  The Reimbursable Expenses
shall be invoiced by Consultant to Client, with payment due upon receipt of
invoice.




8.

Independent Contractor Relationship.  The parties understand and agree
Consultant shall perform the Services under this Agreement as an independent
contractor and under no circumstances is Consultant to be considered a Client
employee or agent.




9.

Non-exclusivity of Undertakings. Client expressly understands and agrees that
Consultant shall not be prevented or barred from rendering services of the same
nature as or a similar nature to those Services described in this Agreement, or
of any nature whatsoever, for or on behalf of any person, firm, corporation, or
entity other than Client, provided that the rendition of such services does not
in any way interfere with Consultants’ obligations pursuant to this Agreement.








2







--------------------------------------------------------------------------------

10.

Mutual Indemnification.  Both parties agree to indemnify and hold each other
harmless for any injuries to persons or property caused by the intentional and
willful acts of each parties’ own employees in the performance of services under
this Agreement.  Furthermore, Client hereby agrees to hold harmless and
indemnify Consultant, against any and all expenses incurred by reason of the
fact that Consultant is or was an, officer, agent, consultant or advisor of
Client, but only if Consultant acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interest of Client and, in the case
of a criminal proceeding, had no reasonable cause to believe that his conduct
was unlawful. The termination of any proceeding by judgment, order of the court,
settlement, conviction, or upon a plea of NOLO CONTENDERE, or its equivalent,
shall not, of itself, create a presumption that Consultant did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interest of the Client, and with respect to any criminal proceeding,
shall not create a presumption that such person or entity believed that his
conduct was unlawful. The indemnification provided herein shall be applicable
whether or not negligence or gross negligence of the Consultant is alleged or
proven. Notwithstanding the foregoing, in the case of any proceeding brought by
or in the right of the Client, Consultant shall not be entitled to
indemnification for any claim, issue or matter as to which Client has been
adjudged by a court of competent jurisdiction, after exhaustion of all appeals
therefrom, to be liable to the Client or for amounts paid in settlement to the
Client, unless and only to the extent that, the court in which the proceeding
was brought or another court of competent jurisdiction determines, on
application, that in view of all the circumstances, the person or entity is
fairly and reasonably entitled to indemnity for such expenses as the court deems
proper.




11.

Warranty.  Consultant warrants that the Services will be performed in a
workmanlike and professional manner and that Consultant possesses the skill and
experience commensurate with the requirements of the Services.  Other than those
contained in this section, Consultant makes no other representations or
warranties with respect to the Services.




12.

Limitation of Liability.  Client understands and agrees that Consultant will not
be liable for any punitive, incidental, consequential or indirect damages.
 Client agrees that Consultant’s liability for any damages, if any, shall not
exceed in any situation the cash compensation paid to Consultant by Client for
the services rendered by Consultant.




13.

Confidential Information.  Each party agrees that during and after the term of
this Agreement it will keep secret and will not, without the prior written
consent of the other, use or disclose to any third party any confidential or
proprietary information relating to the business of the other party or that
party’s customers learned by such party or disclosed to such party in connection
with this Agreement.




14.

Entire Agreement.  This Agreement, as will as any written amendments, shall
constitute the entire Agreement between the parties and supersedes all previous
communication, representations, understandings, concurrent or subsequent
purchase orders, and agreements, whether oral or written, between the parties or
any officer or representative of the parties.  Client has not relied upon any
representations other than those set forth in this Agreement.




15.

Notices.  Any notice or other communication required or permitted by any
provision of this Agreement shall be in writing and shall be deemed to have been
given or served for all purposes if delivered personally or sent by registered
or certified mail, return receipt requested, postage prepaid, addressed to the
parties as follows:




To Client:




Attention:  Alex Walker

Reddi Brake Supply Company

57 West 200 South, Suite 400

Salt Lake City, Utah 84101











3







--------------------------------------------------------------------------------

To Consultant:




Brian E. Rodriguez

2202 Bluebonnet Drive

Richardson, Texas 75082




16.

Severability.  If any provision of this Agreement is determined to be
unenforceable or invalid, the remaining provisions of this Agreement shall
remain in full force and effect.










Consultant

                                Reddi Brake Supply Company




By

/s/ Brian E. Rodriguez

 

By

/s/ Alexander H. Walker III

Name

Brian E. Rodriguez

 

Name

Alexander H. Walker III

Its

Managing Member

 

Its

Chief Executive Officer








4





